DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/12/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 08-11, with respect to claims 1, 10 and 18 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 11/16/2020.
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim
“…a controller configured to: (with respect to claim 1)
…apply, during an idle state, an electrical current to the at least one electromagnetic actuator to maintain the imprint template at a distance from a substrate, and 
apply, during a continuous imprinting state, an electrical current to the at least one electromagnetic actuator such that the imprint template contacts the substrate, 
wherein a root-mean-square of the electrical current applied to the at least one electromagnetic actuator during the idle state is equal to a root- mean-square of the electrical current applied to the at least one electromagnetic actuator during the continuous imprinting state.”
While supplying an electrical current to an actuator in an imprinting state and/or an idle state is known in the art, the prior art neither teaches nor suggests the root-mean-square of the current applied during the idle state is equal the root-mean-square of the current during the continuous imprinting state.
The closest prior art of record, Butler (US 2011/0163477 A1), discloses an imprinting apparatus (Figures 2-3) comprising: a mount attached to a fixed surface (Figure 3; housing of 130.2 serves as a fixed surface); a movable plate (template holder 110) movable relative to the mount (paragraph 0025); at least one electromagnetic actuator (as shown in Figure 3; coils of actuator 130.2) mounted between the movable plate and the mount (paragraph 0025; actuators are electromagnetic or piezo-electric).  However, the imprinting apparatus is capable of receiving an electrical current in the imprinting and/or idle state, Butler neither teaches nor suggests a controller configured to apply the current to during a continuous imprinting state and an idle state, wherein a root-mean-square of the current during the idle state is equal to a root- mean-square of the current during the continuous imprinting state.  In fact, Butler is completely silent as to applying a current to the actuator during an idle state of the apparatus.  Butler merely recognizes the viscosity of the imprinting fluid changes as a result of the application of current (paragraph 0037).
Another prior art, Mizuochi (US 2016/0005568 A1), is referenced for disclosing controlling an apparatus (100 in Figures 2-3) by applying an electrical current to the at least one electromagnetic actuator for controlling movement of the moveable plate (paragraphs 0051-
Applicant argues, see Pages 09-10, one of ordinary skill in the art would not look to Mizuochi to cure the deficiencies of Butler; specifically that Mizuochi is directed to maintaining constant hear between a driving state and a static state for a particle beam apparatus (e.g. an electron microscope).  Examiner agrees; Mizuochi describes that heat is generated when the stage moves and the positing accuracy is degraded from the temperature difference between the stage and the wafer (paragraph 0003-0004).  Hence, the heat concern is specifically relevant to the movement of the particular stage structure of Mizuochi and has no significant relation with heat generated during imprinting.  With respect to Butler, it could be conceivable to apply said teaching of Mizuochi to maintain a specific temperature of the template, Butler provides no reason or indication of heat generation being a concern.  Hence, it would be improper hindsight to apply a current to the actuator in the imprinting state and the idle state; even more so wherein the root-mean-square of the current in imprinting state and idle state are equal to one another.  As disclosed in the current application, providing an electrical current during the imprinting and idle states above allows mitigation of misalignment and overlay 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/1/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748